Exhibit 10.2

 

RESTRICTED STOCK UNIT AGREEMENT

 

                This RESTRICTED STOCK UNIT Agreement (the “Agreement”) is
entered into as of September 9, 2004 (the “Effective Date”), by and between The
Mills Corporation, a Delaware corporation (the “Company”) and Mark Ettenger (the
“Executive”).

 

W I T N E S S E T H

 

                WHEREAS, the Company and Executive desire to enter into this
Agreement to fulfill the requirement of an inducement grant in the form of
restricted stock units to Executive as required under Section 4.4 of the
Employment Agreement between the Company and Executive entered into as of
February 2, 2004 (the “Employment Agreement”); and

 

                WHEREAS, the Company has duly adopted and the stockholders of
the Company have duly approved the adoption of The Mills Corporation 2004 Stock
Incentive Plan (the “Stock Incentive Plan”); and

 

                WHEREAS, the Executive Compensation Committee of the Board of
Directors of the Company has approved the terms of the Award set forth herein.

 

                NOW THEREFORE, in consideration of the foregoing, of the mutual
promises contained herein and in the Employment Agreement and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

RESTRICTED STOCK UNITS

 

                Section 1.1.            Definitions.  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Employment Agreement.

 

                Section 1.2.            Grant.  The Company hereby grants to
Executive as of the date hereof (the “Grant Date”) 110,000 Restricted Stock
Units (the “Award”) pursuant to the authority to make Awards set forth in the
Stock Incentive Plan.  For purposes of this Agreement, each “Restricted  Stock
Unit” shall represent an unfunded and unsecured promise of the Company to
deliver to Executive one share of common stock of the Company, par value $0.01
per share (“Common Share”) on the Settlement Date (as defined herein) subject to
the terms and conditions of this Agreement.  For purposes of this Agreement, the
term “Settlement Date” shall mean, with respect to any Restricted Stock Unit
granted hereunder, the vesting date for such Restricted Stock Unit (as provided
below); provided, however, in the case of any Restricted Stock Unit that has
been deposited in the Trust (as defined in the Employment Agreement) pursuant to
a timely election made by Executive under Section 4.6 of the Employment
Agreement, the

 

--------------------------------------------------------------------------------


 

term “Settlement Date” shall mean the later of the vesting date for such
Restricted Stock Unit (as provided below) and the date on which Common Shares
issued upon settlement of such Restricted Stock Units are required to be
distributed from the Trust provided for under Section 4.6 of the Employment
Agreement.

 

                Section 1.3.            Vesting.  Fifty percent (50%) of the
Restricted Stock Units comprising the Award (the “First RSU Installment”) shall
vest on January 1, 2005 provided that Executive is then employed by the
Company.  If Executive’s employment with the Company terminates for any reason
and the Effective Date of Termination is on or prior to December 31, 2004, the
first RSU Installment shall be forfeited by Executive and Executive shall have
no rights thereunder.  The remaining fifty percent (50%) of the Restricted Stock
Units comprising the Award (the “Second RSU Installment”) shall vest upon the
earlier of (a) January 1, 2006, provided that Executive is then employed by the
Company, and (b) the termination of Executive’s employment for any reason other
than termination by the Company for Cause or termination by Executive without
Good Reason.  If Executive’s employment with the Company is terminated by the
Company for Cause or Executive terminates his employment with the Company
without Good Reason and the Effective Date of Termination is on or prior to
December 31, 2005, the Second RSU Installment shall be forfeited by Executive
and Executive shall have no rights thereunder.

 

ARTICLE II

 

RIGHTS AND SETTLEMENT

 

                Section 2.1.            Rights as a Shareholder.  The Restricted
Stock Units granted hereunder will not give Executive any rights or privileges
as a stockholder, including without limitation, the right to vote on any matter
submitted to the Company’s stockholders.  Executive will have voting rights with
respect to the Common Shares that underlie the Restricted Stock Units granted
hereunder only after the shares have actually been issued to Executive.

 

                Section 2.2.            Restrictions on Transferability. 
Executive shall not have any right to sell, assign, transfer, pledge,
hypothecate or otherwise encumber the Restricted Stock Units granted hereunder.
Any attempt to effect any such sale, assignment, transfer, pledge, hypothecation
or encumbrance, whether voluntary or involuntary, shall be void and of no force
or effect.

 

                Section 2.3.            Dividend Equivalents.  In addition to
any issuance of Common Shares due upon settlement of any Restricted Stock Unit
granted hereunder, on each date during the period commencing on the Grant Date
and ending on the Settlement Date of such Restricted Stock Unit upon which any
dividends declared on Common Shares are paid to stockholders of the Company,
Executive shall be paid an amount in cash (in the case of a cash dividend
declared and paid by the Company) or distributed a number of Common Shares (in
the case of a stock dividend declared and paid by the Company), in each case
equal to the aggregate dividends that would have been paid on the Common

 

2

--------------------------------------------------------------------------------


 

Shares issuable upon settlement of such Restricted Stock Unit if such Restricted
Stock Unit had been settled in Common Shares immediately prior to the date on
which any such dividend was declared (“Dividend Equivalents”); provided,
however, that Executive may elect to defer the receipt of any such cash payment
by electing such deferral in a timely manner pursuant to Section 4.6 of the
Employment Agreement.

 

                Section 2.4.            Settling Restricted Stock Units.  On
each Settlement Date, the Company will deliver to Executive the number of Common
Shares underlying the vested Restricted Stock Units being settled.

 

                Section 2.5.            Adjustments.  In the event of any change
in the outstanding common shares of the Company as a result of any stock split,
reverse stock split, recapitalization, reorganization, merger or consolidation
(each an “Adjustment Event”) between the Grant Date and Settlement Date of any
Restricted Stock Unit, the number of Common Shares underlying such Restricted
Stock Unit will be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Company, the Adjustment Event.

 

ARTICLE III

 

ADMINISTRATION

 

                Section 3.1.            Administration.  Except to the extent
otherwise specifically provided herein, this Award shall be administered in
accordance with the provisions of the Stock Incentive Plan.

 

ARTICLE IV

 

MISCELLANEOUS

 

                Section 4.1.            Tax Withholding.  As a condition to the
Company’s obligation to pay any Dividend Equivalents or issue any Common Shares
upon settlement of a Restricted Stock Unit granted hereunder, the Company will
have the power to withhold, or require the Executive to remit to the Company
promptly upon notification of the amount due, an amount sufficient to satisfy
Federal, state and local withholding tax requirements with respect to such
Restricted Stock Unit (or settlement thereof), and the Company may defer the
issuance or delivery of Common Shares or the payment of Dividend Equivalents
until such requirements are satisfied.  Executive may, subject to satisfying
such conditions as the Company shall impose, elect (a) to have Common Shares
deliverable in respect of the Restricted Stock Units granted hereunder withheld
by the Company or (b) to deliver to the Company previously acquired Common
Shares, in each case, having a fair market value sufficient to satisfy
Executive’s statutory minimum Federal, state and local tax obligation associated
with such Restricted Stock Units (or settlement thereof).

 

                Section 4.2.            Source of Common Shares.  The Common
Shares to be delivered upon settlement of any Restricted Stock Units granted
hereunder may consist, in whole or

 

3

--------------------------------------------------------------------------------


 

in part, of Common Shares held in treasury by the Company or authorized but
unissued Common Shares, not reserved for any other purpose.

 

                Section 4.3.            Requirements of Law.  Notwithstanding
any other provision of this Agreement or the Employment Agreement, the granting
of Restricted Stock Units hereunder and the issuance of Common Shares upon
settlement thereof will be made only after, and on the conditions that (a) there
has been compliance with all applicable federal, state and local laws, rules and
regulations, and (b) that all necessary approvals by any governmental agencies
or national securities exchanges have been obtained.

 

                Section 4.4.            No Impact on Benefits.  The Award shall
not be considered compensation for purposes of calculating Executive’s rights
under any employee benefit plan.

 

                Section 4.5.            SEC Registration.  If the Award is not
made pursuant to a plan covered by a registration statement declared effective
by the Securities and Exchange Commission (the “SEC”), the Company agrees to
file with the SEC, on or prior to the first Settlement Date of any Restricted
Stock Unit granted hereunder, a Form S-8 registration statement covering the
Common Shares issuable upon settlement of the Restricted Stock Units granted
hereunder.

 

                Section 4.6.            Governing Law.  To the extent not
preempted by Federal law, the validity and effect of this Agreement and the
rights and obligations of the parties hereto shall be construed in accordance
with the internal substantive laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

 

                Section 4.7.            Entire Agreement.  This Agreement, the
Stock Incentive Plan and the Employment Agreement constitute the entire
understanding of the parties hereto with respect to the Award and supersede all
prior agreements, arrangements, understandings and communications between the
parties hereto with respect to the subject matter hereof, whether oral or
written, including without limitation, the Term Sheet.

 

Section 4.8.            Amendment and Waiver.  No amendment or modification of
this Agreement shall be valid or binding upon (a) the Company unless made in
writing and signed by a duly authorized officer of the Company or (b) Executive
unless made in writing and signed by him.

 

Section 4.9.            Non-Waiver of Breach.  No failure by either party to
declare a default due to any breach of any obligation under this Agreement by
the other, nor failure by either party to act quickly with regard thereto, shall
be considered to be a waiver of any such obligation, or of any future breach.

 

Section 4.10.          Severability.  If any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

Section 4.11.          Headings.  Titles to paragraphs and sections hereof are
for information purposes only and, where inconsistent with the text, are to be
disregarded.

 

Section 4.12.  Counterparts.  This agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above.

 

 

THE MILLS CORPORATION

 

 

 

 

By:

/s/ Laurence Siegel

 

Its:

Laurence C. Siegel

 

 

Chairman and CEO

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Mark Ettenger

 

5

--------------------------------------------------------------------------------